DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the use of the word “optionally” renders the scope of the claim indefinite (the examiner recommends deleting “optionally”).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 4-7 and 17, the limitations of these claims do not place a further limitation on the method of claim 1 (i.e. they place limitations on the molded plastic components, but do not further limit the method itself, for example, by specifying a further method step).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 8,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe et al. (JP 2005077276 – listed on Applicant’s 09-25-2019 IDS, translation provided by Applicant).

Regarding claim 1, Manabe discloses a quality control method for predicting premature degradation in mechanical properties of a series of moulded plastics components (see pars. [0002]-[0004] and [0023]-[0024]), {the moulded plastics components being formed from a batch mixture comprising a cross-linkable polymer and a peroxide cross-linking agent} – (the examiner notes that the preceding bracketed phrase is a statement of intended use in the preamble, and does not result in a difference between the claimed invention and the prior art: see MPEP 2111.01), the method comprising:
- selecting a subset of the series of moulded plastics components (i.e. at least one sample is taken from at least one of the molded components: see pars. [0009] and [0011]) and obtaining a material specimen from the subset [0011]; and
- extracting and measuring a residual peroxide content of the specimen (see pars. [0014] and [0023]), 
wherein the measured residual peroxide content is representative of a probability of the premature age-related degradation (see pars. [0002]-[0004] and [0023]-[0024]) in the entire series of moulded plastics components (implicit, since one article of a molded series is representative of an entire batch).

	Regarding claim 4, Manabe discloses the moulded plastic components comprise a cross-linked elastomer (such as polyethylene or polypropylene: [0002] & [0010]).
Regarding claim 8, Manabe discloses the residual peroxide content is extracted from the specimen by solvent extraction (i.e. potentiometric titration: [0011]-[0014]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5, 9, 10, 13, 17-20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (JP 2005077276).

Regarding claims 2-3 and 5, Manabe is applied as above, but does not disclose the step of comparing the measured residual peroxide content to a threshold residual peroxide content; and the step of setting-aside the entire series of moulded plastics components if the measured residual peroxide content exceeds the threshold residual peroxide content; and the moulded plastic components further comprise one or more plasticisers and/or fillers.
However, the Examiner takes official notice that comparing a measured result to a threshold, and setting aside an entire series if one of the series fails a quality test, and including plasticisers and/or fillers in a molded plastic component, were well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Manabe’s method to include the steps of comparing the measured residual peroxide content to a threshold residual peroxide content; and the step of setting-aside the entire series of moulded plastics components if the measured residual peroxide content exceeds the threshold residual peroxide content; and the moulded plastic components further comprise one or more plasticisers and/or fillers.

Regarding claims 9, 10, and 19, Manabe is applied as above, but does not disclose the at least one peroxide compound is isolated by chromatography; and said measuring the residual peroxide content of the specimen comprises identifying and quantifying the at least one peroxide compound by mass spectrometry; and wherein the chromatography is gas chromatography.
However, the Examiner takes official notice that isolating the at least one peroxide by chromatography (re. claim 19: specifically gas chromatography); and identifying and quantifying the at least one peroxide compound by mass spectrometry were well known techniques in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Manabe’s method so that the at least one peroxide compound is isolated by chromatography; and said measuring the residual peroxide content of the specimen comprises identifying and quantifying the at least one peroxide compound by mass spectrometry; and wherein the chromatography is gas chromatography.

Regarding claims 13, 20, and 21, Manabe is applied as above, but does not disclose the threshold residual peroxide content is 40 μg/g or less; the threshold residual peroxide content is 35 μg/g or less; and the threshold residual peroxide content is 30 μg/g or less.
However, since the threshold is a results-effective variable that can be selected in order to optimize the quality control method (i.e. picking the threshold over which the plastic “fails”), it would  would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Manabe’s method so that the threshold residual peroxide content is 40 μg/g or less; the threshold residual peroxide content is 35 μg/g or less; and the threshold residual peroxide content is 30 μg/g or less.  See MPEP 2144.05(II).

Regarding claims 17 and 18, Manabe is applied as above, but does not disclose the cross-linked elastomer is ethylene propylene diene; and the solvent extraction is acetone extraction.
However, the Examiner takes official notice that ethylene propylene diene was a well-known type of polyethylene, and acetone extraction was a well known equivalent extraction technique in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Manabe’s method so that the cross-linked elastomer is ethylene propylene diene; and the solvent extraction is acetone extraction.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852